Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 25-30 is/are rejected under 35 U.S.C. 101 as being directed to a machine readable medium. The claim is not limited to non-transitory embodiments, and the specification does not provide a definition limiting the meaning of this term to only non-transitory embodiments.  The claim therefore can be reasonably interpreted as encompassing transitory signal embodiments, which are non-statutory (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  If the specification includes written description support, this rejection can be overcome by including the term “non-transitory” in the claim (see USPTO Official Gazette notice 1351 OG 212.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-22, 25-28, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 10,706,626].
Claim 19: An augmented procedural language and content generation system comprising: 
one or more processor; and [D1, Figure 12 and Column 6, Lines 57-63] D1 teaches the processor.

one or more machine-readable medium comprising instructions that, when applied to the one or more processor, configure the one or more processor to: 
generate first correlations between (a) detected environment objects and detected environmental object movement, and (b) one or more environment sensor input to an augmented reality device; [D1, Figure 12 and Column 6, Lines 57-63] D1 teaches the recognition of the object of interest, spatiotemporal movement analysis, comparative physical modeling, and referencing material database. Further, D1 teaches the environmental signals captured through transducers. See Figure 12, 1204-1210.

[D1, Figure 12 and ] D1 teaches to Recognize Equipment and Instruments From Detected Objects Through Comparative Analysis of Visual Characteristics of Detected Objects With Known Visual Characteristics in Equipment and  instruments.

compile the instruction set into executable commands; [D1, Figure 12] D1 teaches the recognition of the action and the correlation of the interaction in order to further provide a series of commands.

configure control logic to perform the executable commands in response to the detected environment objects and detected environmental object movement; [D1, Column 14, Lines 40-46] D1 teaches the augmented reality measurement system may utilize the computer system to record, retrieve, and display digital documents or lab procedures to and from the reference library 606, either directly or through links provided by the search engine.

generate an augmented reality layer in response to at least one of the executed commands; and [D1, Column 6, Lines 57-63] D1 teaches guiding and documenting procedural actions of an action set provided with an augmented reality device, operatively disposed to a user space.

[D1, Column 6, Lines 57-63] D1 teaches the graphical overlay superimposed on an ocular field of view represented on the visual display. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of the multiple embodiments of D1, wherein the analysis is completed of the environment objects and the input sensors in order to configure the control logic and generate the data for superimposing over an environmental layer on an augmented reality device. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the presentation aspect of the generate and superimpose step in order to provide a user instructions. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 19.


Claim 20: The system of claim 19, the instructions, when applied to the one or more processor, further configuring the one or more processor to: during performance of the executable commands, generate second correlations of (a) the environment image layer and the augmented reality layer, and (b) a user-activated edit control; evaluate the second correlations against the known objects library, the protocol library, the declared objects, and stored programmatic instructions for the in progress instruction set to generate revised programmatic instructions; update the stored programmatic instructions with the revised programmatic instructions; compile [D1, [Column 15, Lines 11-25]] D1 teaches the outputs generated by the augmented reality measurement system may update an augmented reality or mixed-reality interface of the augmented reality headset 108 or other augmented reality device, enabling the human operator to track material behavior predictions output by the system. The human operator may adapt their actions or, if necessary, take manual control of the equipment and instruments in the ocular field of view if the predicted outcome is not congruent with the expected or desired outcome of the material handling process. The augmented reality measurement system may employ machine learning to improve its model and predictions of materials, equipment, and instruments, recording results and feedback from the human operator 106 and refining predictions for future interactions.

Claim 21: The system of claim 19, the instructions, when applied to the one or more processor, further configuring the one or more processor to: operate an object recognition engine and a spatiotemporal activity engine to detect the environment objects and the object movement. [D1, Column 7, Lines 4-11] D1 teaches the object recognition and the spatiotemporal activity engine in detection of the material and products.

Claim 22: The system of claim 21, wherein the object recognition engine and the spatiotemporal activity engine utilize at least one neural network for detecting and classifying the environment objects and tracking the environmental object movement. [D1, Column 15, Lines 20-25] D1 teaches the augmented reality measurement system may employ machine learning to improve its model and prediction of materials, equipment, and instruments, recording results and feedback from human operator and refining predictions for future interactions.


Claim 25: Claim 25 is rejected for similar reasons as to those described in claim 19.
Claim 26: Claim 26 is rejected for similar reasons as to those described in claim 20.
Claim 27: Claim 27 is rejected for similar reasons as to those described in claim 21.
Claim 28: Claim 28 is rejected for similar reasons as to those described in claim 22.
Claim 31: Claim 31 is rejected for similar reasons as to those described in claim 19.
Claim 32: Claim 32 is rejected for similar reasons as to those described in claim 20.
Claim 33: Claim 33 is rejected for similar reasons as to those described in claim 21.
Claim 34: Claim 34 is rejected for similar reasons as to those described in claim 22.

Claims 23-24, 29-30, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 10,706,626] in view of D2 [US 2013/0010068 A1].
Claim 23: The system of claim 19, the instructions, when applied to the one or more processor, further configuring the one or more processor to: generate a flow diagram for the programmatic instructions on a protocol development user interface. [D2, Figure 2, and [0044]] D2 teaches the adjustment by projection of instruction onto the device in which an arrow is provided as instruction. As shown in Fig. 3 of the immediate application, it appears the three dimensional protocol begin presented as a generated flow diagram is the arrow providing direction on the next step to take place. It would’ve been obvious to one of ordinary skill in the art to generate the flow diagram for the user in the user interface to guide them for the adjustment of the object of interest in order to complete the task at hand. One would have been motivated to modify D1 in order to allow the user an easier experience in completing the task by putting the three dimensional protocol in the users view and therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 23. 


Claim 24: The system of claim 23, wherein the protocol development user interface generates a three dimensional protocol workflow. [D2, Figure 2, and [0044]] D2 teaches the adjustment by projection of instruction onto the device in which an arrow is provided as instruction. This is in three dimensional workflow.

Claim 29: Claim 29 is rejected for similar reasons as to those described in claim 23.
Claim 30: Claim 30 is rejected for similar reasons as to those described in claim 24.
Claim 35: Claim 35 is rejected for similar reasons as to those described in claim 23.
Claim 36: Claim 36 is rejected for similar reasons as to those described in claim 24.
< Remainder of Page Left Intentionally Blank >
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661